UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 06-6013



JOSHUA BERNARD JOHNS,

                                               Plaintiff - Appellant,

             versus


JOANN    H.   HARRIS,    Treatment       Programs
Supervisor;   LINDA   MONTALTANO,       Director,
Central Classification Service;         EDDIE L.
PEARSON, Warden,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-05-1257-1)


Submitted:    June 30, 2006                   Decided:   July 25, 2006


Before WILKINSON, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joshua Bernard Johns, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Joshua Bernard Johns seeks to appeal the district court’s

order dismissing his complaint without prejudice for failure to

state a claim upon which relief can be granted.   Because Johns can

file an amended complaint in the district court to cure the defect

identified in the dismissal order, the district court’s order is

not reviewable.   See Domino Sugar Corp. v. Sugar Workers Local

Union 392, 10 F.3d 1064, 1067 (4th Cir. 1993).     Accordingly, we

deny Johns’ motions for summary disposition, a continuance, and to

amend his complaint on appeal, and we dismiss the appeal.       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         DISMISSED




                              - 2 -